Name: Commission Regulation (EC) No 1511/1999 of 9 July 1999 amending Regulation (EC) No 1261/96 establishing the forecast supply balance for the Canary Islands as regards wine products qualifying under the specific arrangements provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: cooperation policy;  trade;  agricultural activity;  regions of EU Member States
 Date Published: nan

 Avis juridique important|31999R1511Commission Regulation (EC) No 1511/1999 of 9 July 1999 amending Regulation (EC) No 1261/96 establishing the forecast supply balance for the Canary Islands as regards wine products qualifying under the specific arrangements provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601/92 Official Journal L 175 , 10/07/1999 P. 0031 - 0033COMMISSION REGULATION (EC) No 1511/1999of 9 July 1999amending Regulation (EC) No 1261/96 establishing the forecast supply balance for the Canary Islands as regards wine products qualifying under the specific arrangements provided for in Articles 2 to 5 of Council Regulation (EEC) No 1601/92THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Articles 2, 3(4) and 4(4) thereof,(1) Whereas Commission Regulation (EC) No 1261/96(3), as last amended by Regulation (EC) No 1510/98(4), fixes the quantities of the forecast supply balance for wine products qualifying for Community aid for the period 1 July 1998 to 30 June 1999;(2) Whereas the quantities of the forecast supply balance for the period 1 July 1999 to 30 June 2000 should be determined to continue supplies, taking account of the special situation of production in the Canary Islands; whereas the aid for the supply to the Canary Islands should also be fixed at the amounts given in Annex II, taking account of the quotations or prices for the said wine products in the European part of the Community and on the world market;(3) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1Annexes I and II to Regulation (EC) No 1261/96 are hereby replaced by Annexes I and II to this Regulation.Article 2This Regulation shall enter into force on the third day following its publicaiton in the Official Journal of the European Communities.It shall apply with effect from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 9 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 320, 11.12.1996, p. 1.(3) OJ L 163, 2.7.1996, p. 15.(4) OJ L 200, 16.7.1998, p. 13.ANNEX IWINE PRODUCTSForecast supply balance for the Canary Islands(1 July 1999 to 30 June 2000)>TABLE>ANNEX IIAid granted in respect of the products listed in Annex I>TABLE>